DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 4-6 is unclear. The claims merely recite intended use of performing a method and fails to set forth any algorithms. Furthermore the claim fails to include any transitional phrases.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of displaying statistical result of pulse wave velocity without significantly more. The claim(s) recite(s) a method comprising accessing ultrasound images, computing vessel wall 
Claims 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter can encompass signal per se which does not constitute a statutory process, machine, manufacture, or a composition of matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (US 2017/0209117) in view of Struijk et al. (US 2016/0199029).
Urban et al. discloses accessing ultrasound images of a region of interest (motion images; [0031-0032]; [0034]; 122; [0045-0046]), computing a relative vessel wall displacement ([0053-0054]), generating pulse wave velocity distribution ([0032]; [0052]), and displaying the result ([0057]). Urban et al. does not teach statistical analysis however, Struijk et al. teaches in the same field of endeavor it is well known to perform statistical analysis on pulse wave velocity measurements ([0146-0147]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Urban et al. with statistical analysis as taught by Struijk et al. in order to determined statistical significance of the measurements. Urban et al. discloses comparing arrival times (time of flight; [0054]). With respect to claim 11, the Examiner interprets the first image to be at t0.
Claims 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (US 2017/0209117) in view of Struijk et al. (US 2016/0199029) as applied to claims 1 and 7, further in view of Huang et al. (US 2008/0229832).
Urban et al. discloses the subject matter substantially as claimed except for filtering and discarding outlier values. However, Huang et al. teaches in ultrasound imaging utilizing a median filter to remove outliers to remove noise ([0031]; [0102]; [0108]; [0143]). Therefore, it would have been obvious .
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (US 2017/0209117) in view of Struijk et al. (US 2016/0199029) as applied to claim 7, further in view of Seyed-Bolorforosh et al. (US 5,797,846).
Urban et al. discloses the subject matter substantially as claimed except for using the highest frame rate. However, Seyed-Bolorforosh et al. teaches in ultrasound imaging using the highest frame rate for high resolution, reducing noise, and minimize motion-induced errors (col. 2, lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Urban et al. with the highest frame rate as taught by Seyed-Bolorforosh et al. in order to reduce motion-induced errors.
Urban et al. discloses the subject matter substantially as claimed except for a second acquisition frame rate that differs from the predetermined acquisition frame rate. However, Seyed-Bolorforosh et al. teaches in the same field of endeavor controlling the frame rate and giving the user the ability to select high frame rate or high resolution (col. 2, lines 1-20). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Urban et al. with a different frame rate as taught by Seyed-Bolorforosh et al. in order to acquire at higher resolution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PETER LUONG/               Primary Examiner, Art Unit 3793